DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-10 have been examined in this application. This communication is a Non-Final Rejection in response to Applicant’s “Appeal Brief” on 6/15/2021. 
In view of the Appeal Brief filed on 6/15/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Peter M. Cuomo/               Supervisory Patent Examiner, Art Unit 3673                                                                                                                                                                                         

Claim Rejections - 35 USC § 112
The arguments with respect to the 112(b) claim rejections made in the Final Rejection on 3/19/2021 are found persuasive in view of the Appeal Brief filed on 6/15/2021.  As such, the rejections under 35 U.S.C. 112(b) has been withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inman (US 2008/0313809).
In regards to Claim 1, Inman teaches: in Figures 1, 2, 5 and paragraph 0002 a four-sided blanket (100) comprising: a first panel (111a) having a first top edge (111a,y-), a first bottom edge (111a,y+), a first left edge (115a,x-), a first right edge (113a,x+), a first upper side (117a), and a first lower side (118a), the first upper side (117a) having a first pattern (Fig. 1 and 2, [0014]), the first lower side having a second pattern (Fig. 1 and 2, [0014]); and a second panel (111b) being coupled (112a/b) to the first panel, the second panel having a second top edge (111b,y-) being coupled (112a/b) to the first top edge second bottom edge (111b,y+), a second left edge (119b,x-) being coupled (112a/b) to the first left edge, a second right edge (119b,x+) being coupled (112a/b) to the first right edge, a second upper side (117b), and a second lower side (118b), the second upper side having a third pattern (Fig. 1 and 2, [0014], [0016]), the second lower side having a fourth pattern (Fig. 1 and 2, [0014], [0016]); and wherein the four-sided blanket is flippable ([0014] and [0020]) to place the first upper side up or the second lower 
The art of Inman discloses the claimed invention except for explicitly teaching limitations of all four unique patterns relative to one another. However, for these limitations to be given patentable weight, the patterns and associated product of a comforter must be in a functional relationship. Where a product merely serves as a support for printed matter, no functional relationship exists.  In the instant case, the blanket/comforter/sheet as claimed would function in the same manner with or without the existence of the printed matter/indicia. Although, the unique patterns are not explicitly taught in Inman, these patterns amount to Nonfunctional Descriptive Material.   Specifically, the unique patterns are not functionally or structurally related to the associated physical substrate and accordingly they are owed no patentable weight. Among other things, it is noted that the facts in this application are similar to that mentioned in MPEP 2111.05, Section I.B., where a generically claimed substrate having a picture of a golf ball thereupon and an aesthetically pleasing image are discussed as non-functional examples.
In regards to Claim 2, Inman teaches: in Figures 1, 2 and 5, a four-sided blanket (100 and [0002]) comprising: a first panel (111a) having a first top edge (111a,y-), a first bottom edge (111a,y+), a first left edge (115a,x-), a first right edge (113a,x+), a first upper side (117a), and a first lower side (118a), the first upper side (117a) having a first pattern (Fig. 1 and 2, [0014,0016]), the first lower side having a second pattern (Fig. 1 and 2, [0014], [0016]); and a  and wherein the four-sided blanket is flippable ([0014] and [0020]) to place the first upper side up or the second lower side up and reversible ([0014] and [0020]) by drawing the first top edge and the second top edge between the first bottom edge and the second bottom edge to place the first lower side up or the second upper side up (Fig. 1, 2, 5 [0013], [0014], [0020]). In this case, the construction, pattern and connections are substantially similar to Inman and are therefore presumed to function in the same manner.
The art of Inman discloses the claimed invention except for explicitly teaching limitations of all four unique patterns relative to one another. However, for these limitations to be given patentable weight, the patterns and associated product of a comforter must be in a functional relationship. Where a product merely serves as a support for printed matter, no functional relationship exists.  In the instant case, the blanket/comforter/sheet as claimed would function in the same manner with or without the existence of the printed matter/indicia. Although, the unique patterns are not explicitly taught in Inman, these patterns amount to Nonfunctional Descriptive Material.   Specifically, the unique patterns are not functionally or structurally related to the associated physical substrate and accordingly they are owed no patentable weight. Among other things, it is noted that the facts in this application are similar to that mentioned in MPEP 2111.05, Section I.B., where a generically claimed substrate having a picture of a golf ball thereupon and an aesthetically pleasing image are discussed as non-functional examples.
In regards to Claim 3, Inman teaches: in paragraph 11 and 20 the four sided blanket of claim 2 further comprising an engagement mechanism (112a/b, Figure 5 [0020]) coupled to each of the first right edge (113a,x+), the first top edge (111a,y-), the first left edge (115a,x-), the second right edge (119b,x+), the second top edge (111b,y-), and the second left edge (119b,x-), the engagement mechanism engaging and alternatively disengaging the first panel and the second panel.
In regards to Claim 4, Inman teaches: (Figures 4/5 and paragraph 11, 18, and 20) the four-sided blanket of claim 3 further comprising the engagement mechanism (112a/b, Figure 5 [0020]) being a zipper (112), a hook-and-loop fastener (Figure 4; 32ia/b), or a plurality of snaps.
In regards to Claim 5, Inman teaches:  in paragraph 12 the four-sided blanket of claim 3 further comprising the engagement mechanism being a hidden zipper.
In regards to Claim 6, Inman teaches: (paragraph 20) the four-sided blanket of claim 3 further comprising the engagement mechanism being coupled to the first bottom edge and the second bottom edge.
In regards to Claim 7, Inman teaches: (Figures 4/5 and paragraph 11, 18, and 20) the four-sided blanket of claim 6 further comprising the engagement mechanism being one of a zipper, a hook-and-loop fastener, and a plurality of snaps.
In regards to Claim 8, Inman teaches: (paragraph 12 and 20) the four sided blanket of claim 6 further comprising the engagement mechanism being a hidden zipper.
In regards to Claim 9, Inman teaches: (Figures 1, 2 and 5), a four-sided blanket (100 and [0002]) comprising: a first panel (111a) having a first top edge (111a,y-), a first bottom edge  and an engagement mechanism (112a/b, Figure 5 [0020]) coupled to each of the first right edge, the first top edge, the first left edge, the second right edge, the second top edge, and the second left edge, the engagement mechanism engaging and alternatively disengaging the first panel and the second panel, the engagement mechanism being a hidden zipper; wherein the four-sided blanket is flippable to place the first upper side up or the second lower side up and reversible by drawing the first top edge and the second top edge between the first bottom edge and the second bottom edge to place the first lower side up or the second upper side up, or by disengaging the engagement mechanism, flipping the first panel, and reengaging the engagement mechanism. In this case, the construction, pattern and connections are substantially similar to Inman and are therefore presumed to function in the same manner.
The art of Inman discloses the claimed invention except for explicitly teaching limitations of all four unique patterns relative to one another. However, for these limitations to be given patentable weight, the patterns and associated product of a comforter must be in a functional relationship. Where a product merely serves as a support for printed matter, no functional relationship exists.  In the instant case, the blanket/comforter/sheet as claimed would function in the same manner with or without the existence of the printed matter/indicia. Although, the unique patterns are not explicitly taught in Inman, these patterns amount to Nonfunctional Descriptive Material.   Specifically, the unique patterns are not functionally or structurally related to the associated physical substrate and accordingly they are owed no patentable weight. Among other things, it is noted that the facts in this application are similar to that mentioned in MPEP 2111.05, Section I.B., where a generically claimed substrate having a picture of a golf ball thereupon and an aesthetically pleasing image are discussed as non-functional examples.

In regards to Claim 10, Inman teaches: The blanket of claim 9, further comprising said engagement mechanism being coupled to the first bottom edge and the second bottom edge (Figures 1, 2, 5 and paragraph 20).

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Inman (US 2008/0313809) in view of Argento (US 8,522,378).
In regards to Claim 1, Inman teaches: (Figures 1, 2, 5 and paragraph 0002) a four-sided blanket (100) comprising: a first panel (111a) having a first top edge (111a,y-), a first bottom edge (111a,y+), a first left edge (115a,x-), a first right edge (113a,x+), a first upper side (117a), and a first lower side (118a), the first upper side (117a) having a first pattern (Fig. 1 and 2, [0014]), the first lower side having a second pattern (Fig. 1 and 2, [0014]); and a second panel (111b) being coupled (112a/b) to the first panel, the second panel having a second top edge (111b,y-) being coupled (112a/b) to the first top edge second bottom edge (111b,y+), a second left edge (119b,x-) being coupled (112a/b) to the first left edge, a second right edge (119b,x+) being coupled (112a/b) to the first right edge, a second upper side (117b), and a second lower side (118b), the second upper side having a third pattern (Fig. 1 and 2, [0014], [0016]), the and wherein the four-sided blanket is flippable ([0014] and [0020]) to place the first upper side up or the second lower side up and reversible ([0014] and [0020]) by drawing the first top edge and the second top edge between the first bottom edge and the second bottom edge to place the first lower side up or the second upper side up (Fig. 1, 2, 5 [0013], [0014], [0020]). In this case, the construction, pattern and connections are substantially similar to Inman and are therefore presumed to function in the same manner. Inman does not teach: wherein the first pattern, the second pattern, the third pattern, and the fourth pattern each have a unique appearance relative to each other pattern. Argento teaches: an aesthetically and size customizable comforter that includes two sections that are interchangeably attached to each other edge-to-edge (Abstract – Fig. 2/4). At least three sheet sections have decorative patterns thereon to be aesthetically customizable (Abstract – Fig. 2/3/4 – Col 5 Lines 62-63 - and see annotated Figure 3 from Argento below). 
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated separate sheets with decorative patterns or designs on either side to create a unique appearance relative to one another from Argento to the comforter with patterns of Inman. These patterns or designs being customizable would allow for a unique appearance for the user and further allow for changes to be made as they are selectively adjustable.  Such modification to a change in design, for aesthetic purposes, is recognized as being within the level of ordinary skill in the art and is relative to the user’s perspective on the uniqueness of each pattern.

    PNG
    media_image1.png
    558
    719
    media_image1.png
    Greyscale

Annotated Figure 3 from Argento

In regards to Claim 2, Inman teaches: in Figures 1, 2 and 5, a four-sided blanket (100 and [0002]) comprising: a first panel (111a) having a first top edge (111a,y-), a first bottom edge (111a,y+), a first left edge (115a,x-), a first right edge (113a,x+), a first upper side (117a), and a first lower side (118a), the first upper side (117a) having a first pattern (Fig. 1 and 2, [0014,0016]), the first lower side having a second pattern (Fig. 1 and 2, [0014], [0016]); and a second panel (111b) being selectively engageable (112a/b, Figure 5 [0020]) with the first panel, the second panel having a second top edge (111b,y-) being selectively engageable (112a/b, Figure 5 [0020]) with the first top edge, a second bottom edge (111b,y+), a second left (119b,x-) edge being selectively engageable (112a/b, Figure 5 [0020]) with the first left edge, a second right edge (119b,x+) being selectively engageable (112a/b, Figure 5 [0020]) with the first right edge, a second upper side (117b), and a second lower side (118b), the second upper side having  and wherein the four-sided blanket is flippable ([0014] and [0020]) to place the first upper side up or the second lower side up and reversible ([0014] and [0020]) by drawing the first top edge and the second top edge between the first bottom edge and the second bottom edge to place the first lower side up or the second upper side up (Fig. 1, 2, 5 [0013], [0014], [0020]). In this case, the construction, pattern and connections are substantially similar to Inman and are therefore presumed to function in the same manner. Inman does not teach: wherein the first pattern, the second pattern, the third pattern, and the fourth pattern each have a unique appearance relative to each other pattern. Argento teaches: an aesthetically and size customizable comforter that includes two sections that are interchangeably attached to each other edge-to-edge (Abstract – Fig. 2/4). At least three sheet sections have decorative patterns theron to be aesthetically customizable (Abstract – Fig. 2/3/4 – Col 5 Lines 62-63 - see annotated Figure 3 from Argento above). 
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated separate sheets with decorative patterns or designs on either side to create a unique appearance relative to one another from Argento to the comforter with patterns of Inman. These patterns or designs being customizable would allow for a unique appearance for the user and further allow for changes to be made as they are selectively adjustable. Such modification to a change in design, for aesthetic purposes, is recognized as being within the level of ordinary skill in the art and is relative to the user’s perspective on the uniqueness of each pattern.
In regards to Claim 3, Inman teaches: in paragraph 11 and 20 the four sided blanket of claim 2 further comprising an engagement mechanism (112a/b, Figure 5 [0020]) coupled to each 
In regards to Claim 4, Inman teaches: (Figures 4/5 and para 11, 18, and 20) the four-sided blanket of claim 3 further comprising the engagement mechanism (112a/b, Figure 5 [0020]) being a zipper (112), a hook-and-loop fastener (Figure 4; 32ia/b), or a plurality of snaps.
In regards to Claim 5, Inman teaches:  (para 12) the four-sided blanket of claim 3 further comprising the engagement mechanism being a hidden zipper.
In regards to Claim 6, Inman teaches: (para 20) the four-sided blanket of claim 3 further comprising the engagement mechanism being coupled to the first bottom edge and the second bottom edge.
In regards to Claim 7, Inman teaches: (Figures 4/5 and para 11, 18, and 20) the four-sided blanket of claim 6 further comprising the engagement mechanism being one of a zipper, a hook-and-loop fastener, and a plurality of snaps.
In regards to Claim 8, Inman teaches: (in paragraph 12 and 20) the four sided blanket of claim 6 further comprising the engagement mechanism being a hidden zipper.
In regards to Claim 9, Inman teaches: (in Figures 1, 2 and 5), a four-sided blanket (100 and [0002]) comprising: a first panel (111a) having a first top edge (111a,y-), a first bottom edge (111a,y+), a first left edge (115a,x-), a first right edge (113a,x+), a first upper side (117a), and a first lower side (118a), the first upper side (117a) having a first pattern (Fig. 1 and 2, [0014,0016]), the first lower side having a second pattern (Fig. 1 and 2, [0014], [0016]); and a second panel (111b), the second panel having a second top edge (111b,y-), a second bottom edge (111b,y+), a second left edge (119b,x-), a second right edge (119b,x+), a second upper side  and an engagement mechanism (112a/b, Figure 5 [0020]) coupled to each of the first right edge, the first top edge, the first left edge, the second right edge, the second top edge, and the second left edge, the engagement mechanism engaging and alternatively disengaging the first panel and the second panel, the engagement mechanism being a hidden zipper; wherein the four-sided blanket is flippable to place the first upper side up or the second lower side up and reversible by drawing the first top edge and the second top edge between the first bottom edge and the second bottom edge to place the first lower side up or the second upper side up, or by disengaging the engagement mechanism, flipping the first panel, and reengaging the engagement mechanism. In this case, the construction, pattern and connections are substantially similar to Inman and are therefore presumed to function in the same manner. Inman does not teach: wherein the first pattern, the second pattern, the third pattern, and the fourth pattern each have a unique appearance relative to each other pattern. Argento teaches: an aesthetically and size customizable comforter that includes two sections that are interchangeably attached to each other edge-to-edge (Abstract – Fig. 2/4). At least three sheet sections have decorative patterns thereon to be aesthetically customizable (Abstract – Fig. 2/3/4 – Col 5 Lines 62-63 - see annotated Figure 3 from Argento above). 
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated separate sheets with decorative patterns or designs on either side to create a unique appearance relative to one another from Argento to the comforter with patterns of Inman. These patterns or designs being customizable would allow for a unique appearance for the user and further allow for changes to be made as they are selectively adjustable. Such modification to a change in design, for aesthetic purposes, is recognized as being within the level of ordinary skill in the art and is relative to the user’s perspective on the uniqueness of each pattern.
In regards to Claim 10, Inman teaches: The blanket of claim 9, further comprising said engagement mechanism being coupled to the first bottom edge and the second bottom edge (Figures 1, 2, 5 and paragraph 20).
Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jones (US 2017/0112299) teaches a four sided blanket having four different designs/colors/textures/materials as well as attachment means to attach the four sides to each other.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473.  The examiner can normally be reached on M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
7/27/2021